DETAILED ACTION
	This office action is in response to the amendment filed on October 26, 2021.  In accordance with this amendment, claims 1, 21-29, and 33-38 have been amended.  The amendments to the specification are acknowledged.
	Claims 1-12 and 21-38 are pending and now in condition for allowance.  Dependent claims (Species) 3-6 and 23-26 are each rejoined herein, as they depend from an allowable independent claim (1 or 21).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1 and 21 are directed to an allowable product in independent claim form.  Pursuant to the procedures set forth in MPEP § 821.04(B), claims 3-6 and 23-26, directed to a Species that was withdrawn from consideration, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on February 8, 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Information Disclosure Statement
The prior art documents submitted by Applicant in the Information Disclosure Statements filed on November 4, 2021 and October 26, 2021, have been considered and made of record (note attached copy of forms PTO-1449).

Allowable Subject Matter
Claims 1 and 21 are allowed.  Claims 2-12 and 22-38 are also found allowable at least as being in dependent claim form.  The following is an examiner’s statement of reasons for allowance: the closest prior art of record (Arao U.S. ‘832; Kropp US ‘016; Goodwill U.S. ‘575) does not expressly teach or reasonably suggest, in combination, each claim limitation as amended into independent claims 1 and 21 (see amendment filed October 26, 2021; in view of the Interview conducted on October 21, 2021).  In particular, note these amendments and in the context of the specification and drawings in Figs. 2, 5, and 6.  The “fiber-optic connector” element itself (as shown in Figs 2, 5, and 6 at 240 and 250) includes the “optics” that performs the specific function claimed for the first and second scaling factors.  For these reasons, the Examiner is unable to present a prima facie
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see amendment with remarks (pages 10-16), filed October 26, 2021, with respect to the claim amendments to independent claims 1 and 21, have been fully considered and are persuasive.  Based on the narrowing amendments of independent claims 1 and 21, and in the context of Figs. 2, 5, and 6 and the written description of same, all prior art rejections mailed on July 14, 2021 have been withdrawn.  Claims 1-12 and 21-38 now serve to create a patentable distinction over the closest prior art of the current record. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: PTO-892 form references A-C:
-Reference A to Hsu ‘110 is pertinent to alignment mechanisms using lens arrays and waveguides.
-Reference B to Vail ‘780 is pertinent to an optical system that separates optical signals to distinct grating coupler sections (Fig. 6).
-Reference C to Kessler ‘291 is pertinent to a series of coupling optics that manipulates optical signals as different locations (see Figs. 2 and 4).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Petkovsek whose telephone number is (571) 272-4174.  The examiner can normally be reached on M-F 7:30 - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL PETKOVSEK/
Primary Examiner, Art Unit 2874                                                                                                                                                                                             
November 2, 2021